DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 28, 2021, has been entered.  Claims 1-2, 4-5, 8-10, 15, 17-27 are currently pending in the application.
Claim Rejections - 35 USC § 112
112(a) Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant has not pointed out where new claim 21 and 25 are supported, nor does there appear to be a written description of the claim limitation “the lip on the body sidewalls is U-shaped” in the application as filed. 
Page 4 of the current specification states “The opposing notches 24, 26 may be formed with the same size, or with different sizes or depths. The notches 24, 26 are molded or formed with a lip 28 extending along the opposite sides and the bottom of the notch. The lip 28 preferably is a continuation of the lip 22 and extends substantially perpendicular to the side wall in which the notch 24, 26 is The lip 28 defines an L-shaped edge for the20 notches 24, 26, as shown in Figure 3. In an alternative embodiment, shown in Figure 3A, the notches 24, 26 may have an inverted U-shaped lip 30 with a downwardly turned end, and/or may have a curved upper radius.”  Lip 28 (the lip of the notches) is taught to have an inverted U-shaped lip 30. 
The support for the limitation “the lip on the body sidewalls is U-shaped” is not apparent, and applicant has not pointed out where the limitation is supported.  
112 (b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant has amended claim 1 introducing the claim limitation the notch has “an outwardly extending lip”.  Claim 2, line 1, states “the notch has a lip extending substantially perpendicular to the one side wall” and claim 2 is dependent from claim 1.  The claim 2 limitation is now indefinite based on Applicant’s claim 1 amendment as claim 2 appears to be disclosing another, separate, lip for the notch.  To fix, applicant should delete the term “the notch has a lip” in claim 2 and replace with the term “the outwardly extending lip”.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 8-10, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tapadiya (US 2018/0064856 A1), in view of Wiggins (US 2012/0222210 A1).
Regarding claim 1, Tapadiya discloses a portable medical basin (basin 30; paragraph [0136]; Fig. 5), comprising: 
a molded body (paragraph [0151] states the clamp 39 is integrally molded or removably attached to the basin) having a flat bottom wall (base 31; paragraph [0136]; Fig. 5) and upstanding side walls (peripheral wall 32 comprises ; paragraph [0136]; Fig. 5), and an open top (illustrated in Fig. 5);
a perimeter lip (upper periphery 14; Fig. 2) at an upper end of the side walls and extending outwardly beyond the side walls (Para [0086] of Tapadiya states “In the illustrated the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection [12C] between the outer edge 14b to the wall 12. Optionally, the flange [defined by the upper periphery 14] can extend outwardly from the wall 12.”  The periphery 14, or flange, is a lip that is the width of wall 12 (12c illustrated in Fig. 2).  Alternatively, the periphery 14, or flange, extends outwardly from the wall 12 (beyond 12C), not illustrated in Fig. 2 but described in para [0086]);  
5a first U-shaped notch molded in one of the side walls (first recess 35 and second recess 36; paragraph [0139]; Fig. 5), and having a depth sufficient to receive a human limb (paragraph [0139] states “the basin 30 further comprises a fist recess 35 configured to receive, for example, a human upper arm and a second recess 36 configured to receive, for example, a human forearm); and
the notch (recess 16; Fig. 2) having opposite substantially parallel side edges and an interconnecting base (recess surface 16b; Fig. 2 has parallel side edges (16c, d) and an interconnecting base, wall 12), with an outwardly extending lip (recess surface 16b; Fig.2) extending along the side edges and the base, and the lip (recess surface 16b; Fig. 2) extending beyond an exterior surface of the sidewall.  As stated above, para [0086] of Tapadiya states “In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection [12C] between the outer edge 14b to the wall 12. Optionally, the flange [defined by the periphery 14 as defined and underlined above] can extend outwardly from the wall 12.”  The periphery 14, or flange, is a lip that is the width of wall 12 (12c illustrated in Fig.2) or the periphery 14, or flange, extends outwardly from the wall 
It is noted that Tapadiya does not explicitly use the term “lip”, or illustrates a lip, but Tapadiya defines a lip (the periphery 14, or flange) along the top of wall 12 in the specification.  For the record, medical basins comprising lips on walls and notches of basins have been known prior to the filing date of applicant’s invention.  For example, Wiggins teaches a surgical irrigation basin including lips and notches as illustrated in Fig. 1 where the basin 10 comprises a curved lip 34.  Para [0020] further teaches basin 10 has a resting ledge 32  that follows the contour of the front cutout 30 (notch), while extending outwardly from the front wall portion 16 so that a patient’s limb, for instance an arm 36 having a wound 37, can rest comfortably on the ledge.  In addition, para [0023] states the curved lips 40, 42, 46, and the ledge are unitary connected, forming continuous surface, which is more comfortable for the patient.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the edges of the medical basin of Tapadiya (such as outer edges 14b and outer recess edge 16d in Fig. 1) to include a lip to rest a patient’s limb, for instance an arm or leg, comfortably on the ledge as taught by Wiggins.
Regarding claim 2, dependent from claim 1 (modified above), Tapadiya discloses wherein the notch (first recess 16; Fig. 2) has a lip (recess surface 16 b; Fig.2) extending substantially perpendicular to the one side wall (recess 16 b is substantially perpendicular to the one side wall (12f) in Fig. 2.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the notch edges of the medical basin of Tapadiya (such as the outer recess (notch) edge 16d in Fig. 1) to include a lip to rest a patient’s limb, for instance an arm or leg comfortably on the ledge as taught by Wiggins.
Regarding claim 4, dependent from claim 1 (as modified above), Tapadiya discloses wherein the notch (first recess 35 and second recess 36; paragraph [0139]) is spaced above the bottom wall (base 31; paragraph [0136]; Fig. 5).  
Regarding claim 155, dependent from claim 1 (as modified above), Tapadiya discloses wherein a second notch (first recess 35’ and second recess 36’ illustrated in annotated Fig. 5) is molded in another of the sidewalls opposite the first notch (first recess 35 and second recess 36; paragraph [0139]).  20

Regarding claim 9, dependent from claim 5, Tapadiya discloses wherein the notches (first recess 35, 35’ and second recess 36, 36’; paragraph [0139]; Fig. 5) have different sizes (paragraph [0020] states ”The basin advantageously includes two recesses located on opposite sides of the basin along an upper periphery of the basin. The recesses are configured to receive the leg at two regions proximal to the location of the wound or fracture, so that the wound or fracture is located over the cavity of the basin. Specifically, the recesses are sized so that one is broader than the other, the broader recess configured to comfortably accommodate a larger region of the leg and the other recess configured to comfortably accommodate a smaller region of the leg.”).  
Regarding claim 10, dependent from claim 1, Tapadiya discloses wherein the sidewalls have a height sufficient to retain fluids draining from or applied to the limb (paragraph [0095] states “The heights 12d, 12e, 12f are configured to be sufficiently large to allow the cavity 13 defined by the wall 12 and the base 11 to hold a substantial volume of fluid.”; Fig. 2).  
Regarding claim 1515, Tapadiya discloses a portable medical basin for containing liquids, waste materials, and medical tools and supplies, comprising: 
a body with sidewalls (peripheral wall 12 comprises; para [0085]; Fig. 1), the sidewalls terminating in an upper lip (upper periphery 14; Fig. 2) extending outwardly beyond the sidewalls (Para [0086] of Tapadiya states “In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the b to the wall 12. Optionally, the flange [defined by the periphery 14 as described and underlined above] can extend outwardly from the wall 12.”  The periphery 14, or flange, is a lip that is the width of wall 12 (12c illustrated in Fig.2).  Alternatively, the periphery 14, or flange, extends outwardly from the wall 12 (beyond 12C), not shown but described in para [0086]) extending substantially perpendicular to the one side wall (periphery 14, the lip, in illustrated in Fig. 2 as perpendicular to one side wall); 
a notch (recess 16; paragraph [0089]-[0091]; Fig. 2) formed in one of the sidewalls and sized to receive a human leg or arm (paragraph [0020]), and having a lip (recess surface 16b; Fig. 2) extending outwardly beyond the one sidewall (Para [0086] states “In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12.” The flange extending outwardly from the wall is a lip.  As illustrated in Fig. 2, periphery 14 is a surface continuous with the top of all sidewalls of Fig. 2.  An embodiment having a periphery 14 extending outwardly beyond the a side wall 12 includes recess surface 16b extending outwardly beyond the side wall 12); 
the notch being molded into the one sidewall (first recess 15a illustrated in Fig. 2 is a notch) with the lip (recess surface 16b; para [0098]; Fig. 2) having a thickness 20greater than a thickness of the sidewall.  As stated above Paragraph [0086] states “The outer edge 14b preferably joins the upper periphery 14 to the outer surface 12b. In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12.” The underlined teachings of Tapadiya describe 
Tapadiya does not explicitly use the term “lip”, or illustrates a lip, but Tapadiya defines a lip (the periphery 14, or flange on a sidewall or recess surface 16b on a notch or recess) along the top of wall 12 in the specification.  For the record, medical basins comprising lips on walls and notches of basins have been well known in the art prior to the filing date of applicant’s invention.  For example, Wiggins teaches a surgical irrigation basin including lips and notches as illustrated in Fig. 1 where the basin 10 comprises a curved lip 34.  Para [0020] further teaches basin 10 has a resting ledge 32  that follows the contour of the front cutout 30 (notch), while extending outwardly from the front wall portion 16 so that a patient’s limb, for instance an arm 36 having a wound 37, can rest comfortably on the ledge.  In addition, para [0023] states the curved lips 40, 42, 46, and the ledge are unitary connected, forming continuous surface, which is more comfortable for the patient.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the edges of the medical basin of Tapadiya (such as outer edges 14b and outer recess edge 16d in Fig. 1) to include a lip to rest a patient’s limb, for instance an arm or leg comfortably on the ledge as taught by Wiggins.
Regarding claim 2517, dependent from claim 16, Tapadiya discloses wherein the body has a flat bottom (base 31; paragraph [0136]; Fig. 5).  

Regarding claim 19, dependent from claim 18, Tapadiya discloses wherein the body is plastic (Paragraph [0087] states “The basin 10 is preferably made of hard plastic material.”).  
Regarding claim 20, dependent from claim 18, Tapadiya implies, but is silent regarding the claim limitation wherein the sidewalls (wall 12; paragraph [0085]; Fig. 2) are tapered.  Paragraph [0085] states the wall 12 can be inclined at any desired angle, inwardly or outwardly, thus creating a tapered wall wherein the area at the opening at the top of the basin is greater than the area of the base allowing a basin to receive one or more additional basins in a stacked formation.  In addition, Wiggins teaches surgical irrigation basins are stackable in para [0026] and [0032] suggesting the area of the base of the basin is smaller than the area of the top opening of the base.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the embodiment of the basin (such as the embodiment illustrated in Fig. 2, for example) of Tapadiya to have inclined, angled walls wherein the area at the opening at the top of the basin is greater than the area of the base allowing a basin to receive one or more additional basins in a stacked formation as taught by para [0085] of Tapadiya and by para [0026] and [0032] of Wiggins.

However, para [0085] of Tapadiya states “The basin 10 can have other shapes, such as, but without limitation, round, oval, kidney, and square. The wall 12 is substantially at ninety degrees relative to a resting surface upon which the basin 10 rests. However, the wall 12 can be inclined at any desired angle, inwardly or outwardly.” Tapadiya teaches the basin can have other shapes without limitation, round, oval, kidney, and square, that would include a rectangular shape.  Fig. 2 illustrates a basin with a rectangular shape.  Tapadiya teaches walls that can incline at any desired angle, inwardly or outwardly that would include taper walls have an opening with a larger opening at the top of the basin and a smaller area at the base enabling the stacking of additional basins. In addition, Wiggins teaches surgical irrigation basins are stackable in para [0026] and [0032] suggesting the area of the base of the basin is smaller than the area of the top opening of the base.
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the embodiment of the Tapadiya apparatus (such as the embodiment illustrated in Fig. 2 having a rectangular shape, for example) to include walls tapered outwardly from bottom to top so as to be stackable as taught by para [0085] of Tapadiya by para [0026] and [0032] of Wiggins.
Regarding Claim 24, dependent from claim 1 Tapadiya teaches wherein the sidewalls define opposite sides and ends for the basin (wall 12, illustrated in Fig. 2), with the sides and ends being the same height (wall 12, illustrated in Fig. 2), and but is silent regarding the claim , whereby multiple identical medical basins can be nested together for stacked storage.
However, para [0085] of Tapadiya states “The wall 12 is substantially at ninety degrees (in Fig. 2) relative to a resting surface upon which the basin 10 rests. However, the wall 12 can be inclined at any desired angle, inwardly or outwardly.” Tapadiya teaches that basin embodiments may have walls that are inclined at any desired angle, inwardly or outwardly, including taper walls have an opening with a larger opening at the top of the basin and a smaller area at the base enabling the stacking of additional basins.  
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus (such as the embodiment illustrated in Fig. 2, for example) of Tapadiya to include sidewalls that are tapered outwardly from bottom to top, whereby multiple identical medical basins can be nested together for stacked storage as taught by para [0085] of Tapadiya.
Regarding Claim 27, Tapadiya discloses A portable medical basin for containing liquids, waste materials, and medical tools and supplies (irrigation basin 10; paragraph [0085]; Fig. 2), comprising: 
a body (irrigation basin 10) with four connected sidewalls (walls 12; para [0085]-[0086]; Fig. 2) terminating in an outwardly turned upper lip (periphery 14; para [0085]-[0086]; Fig. 2 illustrate periphery 14 extends continuously around an upper perimeter of the body) extending continuously around an upper perimeter of the body and extending laterally beyond the sidewalls (Para [0086] of Tapadiya states “In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection [12C] between the outer edge 14b to the wall 12. Optionally, the flange [defined by the periphery 14 as ); 
a notch (first recess 16; para [0088]; Fig. 2) formed in one of the sidewalls (walls 12; para [0085]; Fig. 2) and sized to receive a human leg or arm (para [0089] states “The basin 10 further comprises a first recess 15 configured to receive, for example, a human thigh and second recess 16 configured to receive, for example a human shin.”), and having an outwardly turned lip (periphery 14 including recess surface 16b  that is perpendicular to wall 12; para [0086]; Fig. 2) extending substantially perpendicular to the one sidewall along a full length of the notch and extending laterally beyond the one sidewall (Para [0086] states “In the illustrated embodiment, the periphery 14 defines an inwardly extending flange having a width 12c, supported only by the connection between the outer edge 14b to the wall 12. Optionally, the flange can extend outwardly from the wall 12.); 
the notch being molded into the one sidewall (paragraph [0151] states the clamp 39 is integrally molded or removably attached to the basin teaching the walls 12 are molded); and 
the sidewalls forming a rectangular shape for the basin (irrigation basin 10 is illustrated as a rectangular basin).  
It is noted that Tapadiya does not explicitly use the term “lip”, or illustrates a lip, but Tapadiya defines a lip (the periphery 14, or flange) along the top of wall 12 in the specification.  For the record, medical basins comprising lips on walls and notches in basins have been known prior to the filing date of applicant’s invention.  For example, Wiggins teaches a surgical irrigation basin including lips and notches as illustrated in Fig. 1 where the basin 10 comprises a curved lip 34.  Para [0020] further teaches basin 10 has a resting ledge 32  that follows the 
Tapadiya implies, but is silent regarding the claim limitation being tapered outwardly from bottom to top so as to be adapted to stackably nested with another identical portable medical basin. Para [0085] of Tapadiya states “The wall 12 is substantially at ninety degrees (in Fig. 2) relative to a resting surface upon which the basin 10 rests. However, the wall 12 can be inclined at any desired angle, inwardly or outwardly.” Tapadiya teaches that other embodiments may have walls that are inclined at any desired angle, inwardly or outwardly, including taper walls have an opening with a larger opening at the top of the basin and a smaller area at the base enabling the stacking of additional basins.  In addition, Wiggins teaches surgical irrigation basins are stackable in para [0026] and [0032] suggesting the area of the base of the basin is smaller than the area of the top opening of the base.
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus (such as the embodiment of Fig. 2, for example) of Tapadiya to include a lip extending continuously around the sidewalls, a notch with an outwardly turned lip, and sidewalls that are tapered outwardly from bottom to top, whereby multiple identical medical basins can be nested together for stacked storage as taught by para [0085] of Tapadiya and para [0026] and [0032] of Wiggins.
Claims 21, 22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tapadiya (US 2018/0064856 A1), in view of Wiggins (US 2012/0222210 A1).further in view of Pasquarello (4,216,551).
Regarding claim 21 (as best understood based on the 112 rejection provided above), dependent from claim 15, Tapadiya is silent regarding the claim limitation wherein the lip on the body sidewalls is U-shaped, and the lip on the notch is L-shaped.  Applicant states on page 21 of the reply dated, June 28, 2021, “Claim 21 provides that the lip on the body sidewalls is U-shaped and the lip on the notches is L-shaped.  These shapes are shown in Figures 3 and 3A of the drawings.”  Examiner is interpreting an L-shaped lip as element 28 and a U-shaped lip as element 30 in Figures 3 and 3A.  As stated above, Tapadiya teaches, in the specification, an apparatus having an L-shaped lip in para [0086] as the flange (periphery 14) extending outwardly from the wall 12, but does not teach a U-shaped lip such as element 30, of Fig. 3A of the present invention.  Tapadiya does not specifically mention the term lip but Wiggins discloses medical basins having lips prior to the filing date of the present invention as described above.  In addition, Wiggins, Pasquarello (provided below) and the present invention all teach lips, when added to basins, provide users a comfortable edge.  Consequently, the design of the lip is merely ornamental as long as the lip is comfortable.  Tapadiya is silent regarding the claim limitation the lip on the body sidewall is U-shaped, and the lip on the notch is L-shaped.  U-shaped lips providing a comfortable surface for contacting humans have been used for many years.  
Pasquarello teaches a shampoo apparatus in which the neck of person (illustrated in Fig. 3) contacts a U-shaped lip 16 (illustrated in Fig. 4) of the apparatus.  Col 2. , ln 26-31 states “The method of this invention has been found useful with elderly persons and also persons confined to wheelchairs or having limited ranges of motion as there is no chocking or other discomfort 
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Tapadiya to include a U-shaped lip such that the lip on the body sidewalls is U-shaped, and the lip on the notch is L-shaped to provide comfort to users resting an appendage on a notch as taught by Pasquarello. 
Regarding claim 22, dependent from claim 21, Tapadiya discloses the claim limitation wherein the lips on the sidewalls and on the notch are connected so as to extend continuously around an upper perimeter of the basin (Para [0089]-[0091] and Fig. 2 illustrates that the recesses 15 and 16 are disposed on and extend continuously along the upper periphery14).  
Regarding claim 25 (as best interpreted based on the 112 rejection above), dependent from claim 1, Tapadiya is silent regarding the claim limitation wherein the lip on the sidewalls of the body has an inverted U-shape and the lip on the notch has an L-shape.  Applicant, on page 21 of the reply dated, June 28, 2021, states “Claim 21 provides that the lip on the body sidewalls is U-shaped and the lip on the notches is L-shaped.  These shapes are shown in Figures 3 and 3A of the drawings.”  Examiner is interpreting an L-shaped lip as element 28 and a U-shaped lip as element 30 in Figures 3 and 3A.  As stated above, Tapadiya teaches, in the specification, an apparatus having an L-shaped lip in para [0086] as the flange (periphery 14) extending outwardly from the wall 12, but does not teach a U-shaped lip such as element 30, of Fig. 3A of the present invention.  Tapadiya does not specifically mention the term lip but Wiggins discloses medical basins having lips prior to the filing date of the present invention as described above.  In 
For, example, Pasquarello teaches a shampoo apparatus in which the neck of person (illustrated in Fig. 3) contacts a U-shaped lip 16 (illustrated in Fig. 4) of the apparatus.  Col 2. , ln 26-31 states “The method of this invention has been found useful with elderly persons and also persons confined to wheelchairs or having limited ranges of motion as there is no chocking or other discomfort involved.”  In addition, L-shaped and U-shaped lips have been used routinely to provide comfort to users resting an appendage on a notch and are interchangeable being simple design alternatives.
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Tapadiya to include a U-shaped lip such that the lip on the body sidewalls is U-shaped, and the lip on the notch is L-shaped to provide comfort to users resting an appendage on a notch as taught by Pasquarello. 
Regarding Claim 26, dependent from claim 25,Tapadiya teaches the claim limitation wherein the lips run continuously around an upper perimeter of the basin (Para [0089]-[0091] and Fig. 2 illustrates that the recesses 15 and 16 are disposed and extend continuously along the upper periphery 14). 
Response to Arguments
June 28, 2021, have been fully considered but they are not persuasive. As described above, applicant’s amendments are either anticipated, or obvious, by Tapadiya, or obvious in view of Tapadiya and Pasquarello.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/            Supervisory Patent Examiner, Art Unit 3781